DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed August 16, 2021, applicant submitted an amendment filed on November 16, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Objections
Claims 6, 10, 14, are objected to because of the following informalities:  
The “<” and “>” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s)  1-3, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Souche (US Patent No 10,353,906) in view of Yi et al. (PGPUB 2019/0243899), hereinafter referenced as Yi.
	
Regarding claims 1, 11 and 16, Souche teaches a method, system and product, hereinafter referenced as a method comprising:
receiving a user input to a chat thread of a multi-task dialogue system (col. 4 lns. 23-24 “a user submits an input query, via a user device 104, to the virtual assistant interactivity platform”), 
transmitting the user input to each chatbot in a set of chatbots (Col. 4 lns. 34-37 “The platform 102 interrogates a selection of one or more of the virtual assistants 108 based on the query, by forwarding at least part of the query to each of the selected virtual assistants”), 
receiving, from each chatbot in the set, at least one of an intent data or entity data associated with the user input (col.5 lns. 53-55 “responses are received from the virtual assistants, and one or more best answers to the query are identified and transmitted to the user device”, responses include entity data about the response and the best answers of the chat bots are selected by reading the intent data of said responses), 
processing, for at least a portion of the chatbots, the at least one of intent or entity data by a predictive model (col.5 ln. 53 – col.6 ln. 13 “responses are received 
outputting the response to the user input using the selected chatbot (col. 4 lns. 36-40 “The response from at least one of the selected virtual assistants 108 is then forwarded to the user device 104 that submitted the input query”), but does not specifically teach receiving, from each chatbot in the set of chatbots, at least one of an intent data or entity data within the user input wherein: the intent data is an intent behind the user input; the entity data is an entity which the intent behind the user input refers to; and the intent data and the entity data are generated by each chatbot in the set of chatbots by extracting the intent data and the entity data from the user input, selecting a chatbot, from the set of chatbots, likely to have a best response by processing, for at least a portion of the chatbots, the at least one of intent or entity data by a predictive model trained to predict the best response generating a response to the user input by providing the user input to the selected chatbot.
	Yi discloses a method comprising:
receiving, from each chatbot in the set of chatbots, at least one of an intent data or entity data (multiple virtual agents working together in an eco-system and determining user’s intent; p. 0052-0054, 0026-0028) within the user input wherein: 

the entity data is an entity which the intent behind the user input refers to (entity; p. 0069); and 
the intent data and the entity data are generated by each chatbot in the set of chatbots by extracting the intent data and the entity data from the user input (data extracted by each virtual agent; p. 0052-0054, 0026-0028), 
selecting a chatbot, from the set of chatbots, likely to have a best response by processing, for at least a portion of the chatbots, the at least one of intent or entity data by a predictive model trained to predict the best response (selecting the virtual agent; p. 0053-0054); and
generating a response to the user input by providing the user input to the selected chatbot (output responses; p. 0023), to handle dynamically changing context.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to select and switch resources, thereby appropriately supporting changing dialogs.
	Regarding claim 2, Souche teaches wherein the user input includes a question or a greeting (col. 4 lns. 36-40 “The response from at least one of the selected virtual assistants 108 is then forwarded to the user device 104 that submitted the input query”)
	Regarding claim 3, Souche teaches predictive model is a deep learning model (col. 6 lns. 8-13 “Alternatively or additionally, machine learning can be used to determine/modify the topic-based competence of each virtual assistant by using a 
	Regarding claim 13, Souche teaches a predictive model trainer, configured to train the predictive model to output a best chatbot to respond to a user input given the at least one of intent data or entity data associated with the user input respectively generated by the chatbots in the set ( col.5 lns. 61-65 “If there is more than one remaining answer, the system is for example capable of ranking the answers based on characteristics of the virtual assistant from which each response is received. These characteristics include for example a measure of the relevance of the topic for the virtual assistant and/or an authority score associated with the virtual assistant.” And col 6. Lns. 6-13 “The measures of the relevance of a range of topics for each virtual assistant for example represent pre-programmed parameters in the system. Alternatively or additionally, machine learning can be used to determine/modify the topic-based competence of each virtual assistant by using a feedback loop to assess whether or not users find responses from the virtual assistants on one or more given topics to be of use.”)

Claims 4, 6-8, 12, 14-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Souche in view of Yi and in further view of Magliozzi et al. (US Patent Application No. US 2018/0131645”).

	Regarding claim 4, Souche and Yi fail to teach a predictive model that takes in a feature vector that comprises of at least one of intent or entity data. 

	Souche, Yi and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of virtual assistant chatbots. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi to incorporate Magliozzi to provide a prediction model that incorporates feature vectors. A person of ordinary skill in the art would be motivated to do so because it would allow the prediction model to read numeric or symbolic characteristics of words to reduce errors thus improving accuracy.
	Regarding claim 6, Souche in view of Yi does teach the weights include a probability score for each chatbot in the set indicating how likely that chatbot is to 
However, Magliozzi teaches the predictive model is trained using a training set of feature, weights pairs for a set of chatbots (Pg 9, Par 138-139 “At this point, the neural network 600 takes the loci features (e.g., features obtained from feature pathway 630a and 630b) and the attention” and “The individual weight of each word is the attention obtained for the word”), wherein the feature includes intent and entity data, (Pg 8, Par 135 “The focus loci are used by the neural network to determine which portions of the user's statement are useful for determining the user's intent”, the useful portions of the user’s statement determined by the neural network are being considered entity data)
Souche, Yi and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of operating text based chatbots. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi to incorporate Magliozzi to provide a prediction model that is trained using features of the word and the weight of the word. A person of ordinary skill in the art would be motivated to do so because it would allow the prediction model to be able to handle misplaced words, and misspelled words thus improving resilience to error. 

claim 7, Souche and Yi fail to teach the training set of the prediction model to include multiple features and weights for inputs with multiple questions. 
However Magliozzi teaches the training set includes feature, weights pairs for each of a plurality of user input questions to the multi-task dialogue system (Pg 9 Par 138-139 “At this point, the neural network 600 takes the loci features (e.g., features obtained from feature pathway 630a and 630b) and the attention. The final vector is created as a sum over the vectors at the individual word positions” and “The individual weight of each word is the attention obtained for the word”)
Souche, Yi and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of operating text based chatbots. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi to incorporate Magliozzi to provide a prediction model that is able to handle multiple intents per vector. A person of ordinary skill in the art would be motivated to do so because it would allow the prediction model to handle multiple questions from the same input thus improving the versatility of the model.
Regarding claim 8 Souche and Yi fail to teach features with multiple intents from inputs with multiple questions being sent to one or more chatbots. 
However Magliozzi teaches the feature includes multiple intents and entities for one or more of the chatbots, in response to one or more of the user input questions ( Pg 9 par 138  “The final vector is created as a sum over the vectors at the individual word positions. By that point each vector contains information about words to its left and right. The inputs come in as a sequence of positions. Each position initially only has 
Souche, Yi and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of operating text based chatbots. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi to incorporate Magliozzi to provide a prediction model that is able to handle multiple intents per vector. A person of ordinary skill in the art would be motivated to do so because it would allow the prediction model to handle multiple questions from the same input thus improving the versatility of the model.
Regarding claim 12, Souche and Yi fail to teach adaptive orchestrator that takes in a feature vector that comprises of at least one of intent or entity. However, Magliozzi teaches a system configured to first form the at least one of intent or entity data for the at least a portion of the chatbots into a feature vector (Pg 8-9 Par 135, “The focus loci are used by the neural network to determine which portions of the user's statement are useful for determining the user's intent. For example, the focus loci are useful in determining the intent of a user from a long message where the user is narrating a story. At 620a and 620b, the neural network 600 determines combinations of words that are meaningful. For instance, the sum of the word vectors can be used to determine the meaning of the combination of those words. The combination of words can be sequence independent and is a three-wide sequence (i.e., word vectors of window size three). At 624a and 624b, localized features, including two-wide features, are obtained from the three-wide sequences with convolution layer and one or more sets of localized features 
Souche, Yi and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of virtual assistant chatbots. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi to incorporate Magliozzi to provide a prediction model that incorporates feature vectors. A person of ordinary skill in the art would be motivated to do so because it would allow the prediction model to read numeric or symbolic characteristics of words to reduce errors thus improving accuracy.
Regarding claim 14, Souche and Yi do teach the feature includes intent and entity data, and the weights include a probability score, for each chatbot in the set indicating how likely that chatbot is to provide the best answer to the user input to the dialogue system (col. 7 lns. 51-57 “the topic_weight corresponds to the weighting associated with a topic for the given virtual assistant, and Im is the importance of the 
Souche, Yi and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of operating text based chatbots. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi to incorporate Magliozzi to provide a prediction model that is able to handle multiple intents per vector. A person of ordinary skill in the art would be motivated to do so because it would allow the prediction model to handle multiple questions from the same input thus improving the versatility of the model.
Regarding claim 15, Souche and Yi fail to teach the training set of the prediction model to include multiple features and weights for inputs with multiple questions. 

Souche, Yi and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of operating text based chatbots. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi to incorporate Magliozzi to provide a prediction model that is able to handle multiple intents per vector. A person of ordinary skill in the art would be motivated to do so because it would allow the prediction model to handle multiple questions from the same input thus improving the versatility of the model.
Regarding claim 17, Souche and Yi fail to teach a computer program product that has  predictive model that takes in a feature vector that comprises of at least one of intent or entity. However, Magliozzi teaches computer-readable program code is further executable to, prior to the input of the at least one of intent or entity data, forming the at least one of intent or entity data for the at least a portion of the chatbots into a feature vector (Pg 8-9 Par 135, “The focus loci are used by the neural network to determine which portions of the user's statement are useful for determining the user's intent. For example, the focus loci are useful in determining the intent of a user from a long message where the user is narrating a story. At 620a and 620b, the neural network 600 
Souche, Yi and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of virtual assistant chatbots. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi to incorporate Magliozzi to provide a prediction model that incorporates feature vectors. A person of ordinary skill in the art would be motivated to do so because it would allow the prediction model to read numeric or symbolic characteristics of words to reduce errors thus improving accuracy.
Regarding claim 19, Souche and Yi do teach the weights include a probability score for each chatbot in the set indicating how likely that chatbot is to provide the best answer to the user input to the dialogue system (col. 7 lns. 51-57 “the topic_weight corresponds to the weighting associated with a topic for the given virtual assistant, and Im is the importance of the topic among the topics identified in the query. Thus, virtual assistants associated with a high weighting for a given topic, which is also an important topic of the query, will receive a high expert score.”). Souche and Yi fail to teach computer readable program code which includes a prediction model that is trained by 
Souche, Yi and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of operating text based chatbots. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi to incorporate Magliozzi to provide a prediction model that is trained using features of the word and the weight of the word. A person of ordinary skill in the art would be motivated to do so because it would allow the prediction model to be able to handle misplaced words, and misspelled words thus improving resilience to error.
Regarding claim 20, Souche and Yi fail to teach a computer program product that includes a training set of the prediction model to including multiple features and weights for inputs with multiple questions. However Magliozzi teaches the training set includes <feature, weights> pairs for each of a plurality of user input questions to the multi-task dialogue system (Pg 9 Par 138-139 “At this point, the neural network 600 takes the loci features (e.g., features obtained from feature pathway 630a and 630b) 
Souche, Yi and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of operating text based chatbots. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi to incorporate Magliozzi to provide a prediction model that is able to handle multiple intents per vector. A person of ordinary skill in the art would be motivated to do so because it would allow the prediction model to handle multiple questions from the same input thus improving the versatility of the model.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souche in view of Yi and in further view of Kuo et al. (US PG-Pub No US 2021/0125025 A1)

Regarding claim 9, Souche and Yi do teach the intent and entity data is obtained from each chatbot in the set of chatbots ( col.5 lns. 30-36 “virtual assistant interactivity platform 102 identifies a subset of virtual assistants based on the user query. The subset for example comprises one or more virtual assistants. For example, the virtual assistant interactivity platform 102 extracts one or more topics from the user query, and compares these one or more extracted topics with topics handled by each of the virtual assistants”). However, Souche and Yi fail to teach chatbots being able to determine if 
Souche, Yi and Kuo are considered to be analogous to the claimed invention because they are in the same field of text based online assistant. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi to incorporate Kuo to provide a chatbot model that can determine queries with new intent or entity data. A person of ordinary skill in the art would be motivated to do so because it would allow chatbots to recognize if additional training is needed thus improving the chatbots.
Regarding claim 10, Souche and Yi fail to teach a chatbot model that can determine multiple new intents or entities and determining a proper response to the new intent. 
However, Kuo teaches in a response to a determination that the intent and entity data from each chatbot in the set of chatbots includes one or more new <intent, entity> pairs (col. 2 Par 23 “The second model of some embodiments may analyze the one or more utterances by deriving a context for each word in the one or more utterances based on the surrounding words, and predict an intent of the customer based on the derived contexts”) and predicting a dialogue path choice based on the intents and entities (col. 2 Par 23 “The online chat system may then provide the intent predicted by the second model to the chat robot and/or the first model such that the chat robot may 
Souche, Yi and Kuo are considered to be analogous to the claimed invention because they are in the same field of text based online assistant. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi to incorporate Kuo to provide a chatbot that is able to properly respond to new queries with new intents or entities. A person of ordinary skill in the art would be motivated to do so because it would allow chatbots to attempt to respond to new intents even if the prediction model hasn’t been trained to respond to the new intents.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Souche in view of Yi and Magliozzi et al. (US Patent Application No. US 2018/0131645”) and further view of Azimi et al. (US Patent No US 11062700 B1)

Regarding claim 5, Souche in view of Yi and Magliozzi fails to teach a feature vector that is under the limitation of being one dimensional. 
However, Azimi teaches the feature vector is a one dimensional vector including respective intent and/or entity data, for the at least a portion of the chatbots, concatenated together.(col 14 par 46-49 “Alternatively, the utterance may be represented using solely one vector, which may be formed by concatenating feature vectors representative of individual words of the query”)

Regarding claim 18, Souche and Yi in view of Magliozzi fail to teach a computer program product that has a  feature vector that is under the limitation of being one dimensional. 
However, Azimi teaches the feature vector is a one dimensional vector including respective intent and/or entity data, for the at least a portion of the chatbots, concatenated together.(col 14 par 46-49 “Alternatively, the utterance may be represented using solely one vector, which may be formed by concatenating feature vectors representative of individual words of the query”)
Souche, Yi Magliozzi and Azimi are considered to be analogous to the claimed invention because they are in the same field of text based online assistant. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche and Yi in view of Magliozzi to incorporate Azimi to provide a prediction model that takes in one dimensional feature vectors that hold intent and entity data. A person of ordinary skill in the art would be motivated to do so because it would reduce the amount of processing power to operate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657